MEMORANDUM **
Budh Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from the Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility findings for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the adverse credibility finding based on inconsistencies between Singh’s testimony and documentary evidence regarding his father’s death, and based on internal inconsistencies within his testimony regarding his political activity. See id. at 1043. Singh is therefore ineligible for asylum.
In the absence of credible testimony, Singh failed to prove eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s claims under the CAT are based on the same facts that the BIA and the IJ found to be not credible, and Singh points to no other evidence that should have been considered, he has failed to establish eligibility for relief under the CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.